Citation Nr: 0217092	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  00-16 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for internal derangement, 
left knee, with degenerative changes, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	[redacted]


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to 
December 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2000, a statement 
of the case was issued in June 2000, and a substantive 
appeal was received in August 2000.


REMAND

In a written communication received in November 2002, the 
veteran responded to a Board request for clarification and 
indicated that he wished to appear at a Board hearing at the 
RO. 

Accordingly, the case must be remanded for the following 
action:

The veteran should be scheduled for a 
Board hearing at the RO.  He should be 
informed of the date, time and location 
of such hearing, and a copy of the 
notice letter should be associated with 
the claims file.  After the hearing is 
conducted, or in the event the veteran 
cancels the hearing or fails to appear, 
the case should be returned to the 
Board. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




